                 Case 19-12541-JTD   Doc 40-1   Filed 02/20/20   Page 1 of 15




                                      EXHIBIT 1
                                         [APA]




{00138624;v1 }
                 Case 19-12541-JTD     Doc 40-1    Filed 02/20/20     Page 2 of 15




                              ASSET PURCHASE AGREEMENT

       This Asset Purchase Agreement (“Agreement”) is made on February 13, 2020, by and
between seller Don A. Beskrone, solely in his capacity as Chapter 7 Trustee of Arena Football
League LLC (hereafter, the “Trustee” or “Seller”), and buyer The Team Management, LLC, an
Ohio limited liability company (hereafter, the “Buyer”).

                                           RECITALS

       WHEREAS, on November 27, 2019 (the “Petition Date”), Arena Football League LLC
(the “Debtor”) filed in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) a voluntary petition under chapter 7 of the United States Bankruptcy Code;

        WHEREAS, the Trustee has been appointed to serve as chapter 7 trustee for the Debtor in
its bankruptcy case (Case No. 19-12541 (JTD));

      WHEREAS, prior to the Petition Date, the Debtor owned and operated the Arena Football
League (the “League”), a professional indoor tackle football league;

       WHEREAS, Seller desires to sell certain assets relating to the Business (as hereinafter
defined), and Buyer desires to acquire those assets from Seller on the terms and subject to the
conditions set forth in this Agreement;

       WHEREAS, the assets being transferred herein are to be sold, conveyed and transferred to
Buyer free and clear of all liens, claims, interests, and encumbrances pursuant to section 363 of
the Bankruptcy Code and the terms and provisions of the Sale Order (as hereinafter defined).

        NOW, THEREFORE, in consideration of the promises and of the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, Buyer and Seller agree
as follows:

                                           ARTICLE I

                                         DEFINITIONS

         As used in this Agreement, the following terms shall have the following meanings:

      1.1.      “Action” means any claim, action, cause of action, suit, arbitration, inquiry,
investigation, proceedings or investigation by or before any court or any governmental or other
regulatory or administrative agency, commission, or arbitration tribunal.

      1.2.      “Ancillary Documents” means such other agreements, documents and instruments
as are to be executed and delivered by Buyer and/or Seller pursuant hereto, including, without
limitation, the Bill of Sale.




{01535977;v2 }
                 Case 19-12541-JTD       Doc 40-1     Filed 02/20/20     Page 3 of 15




      1.3.    “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, and
all Rules promulgated thereunder constituting Title 11 of the United States Code.

     1.4.         “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

     1.5.      “Bankruptcy Case” means the chapter 7 case of Arena Football League LLC now
pending in the Bankruptcy Court and captioned In re Arena Football League LLC, Case No. 19-
12541 (JTD).

      1.6.      “Bill of Sale” means a bill of sale to be delivered at Closing providing for, among
other things, the transfer to Buyer of all of Seller’s and Debtor’s rights, title, and interests in the
Purchased Assets.

      1.7.     “Business” means the operations of the League as conducted by the Debtor prior to
the Petition Date.

     1.8.       “Columbus Locations” means each and all of only the following locations,
substantially as listed by the Debtor in its SOFAs at pages 114 and 115 of 160: (i) 3410 East 5th
Avenue, Columbus, Ohio 43219; (ii) 3245 East 5th Ave, Columbus, Ohio; (iii) 33 N. 3rd Street,
Suite 300, Columbus, Ohio 43215; (iv) Speedway Storage Facility, 3304 East Broad Street,
Columbus, Ohio 43210; and (v) Bo Jackson Elite Sports Facility, 4696 Cosgray Road, Hilliard,
Ohio 43026.

      1.9.    “Excluded Assets” means the following assets, property, or property of the estate
of Seller or Debtor, as of the date of Closing, which assets, property, or property of the estate
include:


                  (i)     Any assets or property not located in or at the Columbus Locations;

                  (ii)    Any assets or property not utilized by the Columbus Destroyers;

                  (iii)   any contracts, leases, or other agreements, except as may be specifically
                          listed as Purchased Assets;

                  (iv)    all Receivables arising from or in connection with the Debtor, the League,
                          or otherwise;

                  (v)     Seller’s rights in or with respect to any asserted or assertable Action
                          (including any Action under chapter 5 of the Bankruptcy Code), pursuant to
                          any applicable law;

                  (vi)    all cash or cash equivalents of Seller, including all collections of any
                          Receivables;



{01535977;v2 }                                 2
                 Case 19-12541-JTD        Doc 40-1      Filed 02/20/20      Page 4 of 15




                  (vii)   Debtor’s corporate minute books and other business and corporate records;

                  (viii) prepaid expenses or deposits related to (a) any real property lease or any
                         other contract, (b) any returned or unearned premiums related to any
                         insurance coverage (such as property or liability insurance), and (c) any
                         utilities;

                  (ix)    any tax (local, state, or federal) or insurance-related refunds; and

                  (x)     any other intangible assets, including without limitation any domain names,
                          websites, customer lists, marketing lists, or intellectual property in the form
                          of patents, copyrights, and trademarks (based on federal, state, or common
                          law, and all registrations or applications relating to any of the foregoing).

     1.10.      “Liabilities” means any and all debts, liabilities, losses, claims, damages, costs,
expenses and obligations, whether fixed or contingent, matured or unmatured, including, without
limitation, those arising under any law, rule, regulation, Action, order or consent decree of any
governmental entity or any award of any arbitrator of any kind, and those arising under any
contract, commitment or undertaking.

     1.11.    “Liens” means any and all liens, mortgages, pledges, security interests, charges,
claims, demands, judgments, contracts, options, pledges, liabilities, debts, restrictions, interests, or
other encumbrances or defects of title of any nature whatsoever.

     1.12.    “Purchased Assets” means all of the Debtor’s right, title, and interests in the
following property and assets, which property and assets do not include any Excluded Assets:

                  (i)     All tangible assets and personal property located in or at the Columbus
                          Locations, as listed by the Debtor on its Schedules at page 13 of 160 and its
                          SOFAs at pages 114 and 115 of 160, respectively.

                          Such tangible assets include all of the personal property comprising the
                          Columbus “field system” (including any goal posts, dasher boards, artificial
                          turf, support rods, inflatable walls, and netting systems); all computers and
                          computer equipment, televisions and their related dressers, cabinets or
                          stands, office equipment, office supplies, video equipment, cameras and
                          their related equipment, lockers, storage trunks, and furniture; all footballs,
                          helmets, shoulder pads, tackling dummies, field goal nets, down markers,
                          coolers, water bottles, equipment bags, travel bags, medical equipment,
                          headsets and headphones, and any other football-specific property and
                          equipment used by the Columbus Destroyers and located in or at the
                          Columbus Locations; all T-shirts, pants, practice jerseys, and other clothing
                          and apparel located in or at the Columbus Locations; and all Columbus
                          Destroyer merchandise and apparel located in or at the Columbus
                          Locations.



{01535977;v2 }                                   3
                 Case 19-12541-JTD      Doc 40-1      Filed 02/20/20      Page 5 of 15




     1.13.     “Receivables” means any and all accounts receivable, notes, rights to payment, and
other accounts receivable from third parties including, without limitation, arising from Debtor’s
conduct of the Business, whether or not in the ordinary course of business, together with any
unpaid interest or financing charges accrued thereon.

     1.14.    “Sale Order” means an order of the Bankruptcy Court authorizing the sale of assets
contemplated by and provided for in this Agreement.

     1.15.     “Schedules” means the Schedules of Assets and Liabilities filed by the Debtor on
the Petition Date.

      1.16.    “SOFAs” means the Statement of Financial Affairs filed by the Debtor on the
Petition Date.

     1.17.      “Tax” or “Taxes” means all income, gross receipts, transfer, gains, sales, use,
employment, franchise, profits, property or other taxes, fees, stamp taxes and duties, assessments,
or charges of any kind whatsoever (whether payable directly or by withholding) together with any
interest and any penalties, and any additional amounts imposed by any taxing authority with
respect thereto.

                                            ARTICLE II

                                     PURCHASE AND SALE

       Section 2.1. Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, at the Closing (as hereinafter defined) Seller shall sell the Purchased Assets to
Buyer free and clear of all Liens in exchange for Buyer’s payment of the Purchase Price.

        Section 2.2. Liabilities Assumed. Buyer shall assume liability and responsibility for all
storage fees and removal costs related to the Purchased Assets and the Columbus Locations. After
Closing, Buyer shall be responsible for arranging and effectuating the removal of the Purchased
Assets from the Columbus Locations.

        Section 2.3. No Liabilities Assumed. Other than as set forth in section 2.2 above, Buyer
shall not and does not assume any Liabilities, Taxes or obligations of Debtor or Seller accruing or
arising prior or subsequent to the Closing Date. Without limiting the foregoing, Buyer expressly
is not assuming any of the following liabilities, whether accrued or fixed, absolute or contingent,
known or unknown, determined or determinable, and whenever arising:

        (i)    any liabilities and obligations of Seller or Debtor for federal, state, local or foreign
Taxes (including franchise, income, single business, sales, use, payroll, occupation, property,
excise, withholding, transfer and other taxes);

         (ii)    any claim (as defined in section 101(5) of the Bankruptcy Code), Liens, demands,
liabilities or obligations of any nature whatsoever (including, without limitation, claims, demands,
liabilities or obligations in respect of advances or loans, goods sold, environmental matters,
employee-related claims, occupational safety, workers’ or workmen’s compensation, grievance

{01535977;v2 }                                4
                 Case 19-12541-JTD      Doc 40-1      Filed 02/20/20      Page 6 of 15




proceedings or actual or threatened litigation, suits, claims, demands or governmental proceedings)
which arose or were incurred on or before the Closing Date, or which are based on events occurring
or conditions existing on or before the Closing Date, or which are based on Business conducted
by Debtor on or before the Closing Date;

        (iii) any liabilities and obligations of Seller under this Agreement, any bill of sale or
related instrument issued in connection with this Agreement or otherwise in connection with the
transactions contemplated by this Agreement; and

       (iv)   any liabilities of Debtor to former employees (or their beneficiaries), consultants,
or agents for any compensation, severance, pension contribution or other benefits accrued or
otherwise payable, and any liabilities or obligations owed to members of the Debtor; and

       (v)     unless expressly assumed by Purchaser, any liabilities or obligations owed
pursuant to any contract of the Debtor.

        Section 2.4. Consideration. The aggregate consideration for the Purchased Assets shall
be Fifty Thousand and 00/100 Dollars ($50,000.00) (the “Purchase Price”), subject to increase if
Buyer elects to participate in any auction or other process convened by the Trustee in the event
Trustee receives a higher or better offer(s) for the Purchased Assets prior to the Sale Hearing.
Upon execution of this Agreement by Buyer and prior to filing of sale motion papers by Seller,
Buyer shall wire transfer to counsel for Seller the sum of $25,000 (the “Deposit”). Counsel for
Seller will hold the Deposit in a non-interest bearing account pending a sale hearing in the
Bankruptcy Court to consider approval of the sale of the Purchased Assets. If Buyer is not
approved (for reasons other than Buyer is in breach of this Agreement) as purchaser of the
Purchased Assets, counsel for Seller shall return the Deposit (without interest) to Buyer within
three business days following the conclusion of the sale hearing. If Buyer is approved as purchaser
of the Purchased Assets, Seller shall apply the Deposit toward the Purchase Price at Closing. The
full Purchase Price, net of any Deposit, shall be due and payable by Buyer to the Trustee by wire
transfer of immediately available funds on the date of Closing.

         Section 2.5.   Closing.

               (a)     Subject to the terms and conditions of this Agreement, the sale and purchase
contemplated hereby shall take place at a closing (the “Closing”) on or before a date that is two
(2) business days after entry of the Sale Order, provided any otherwise applicable stay under Fed.
R. Bankr. P. 6004(h) is waived and not in effect and there is no other stay of the Sale Order in
effect (the “Closing Date”). Otherwise, the Closing Date shall occur two (2) business days after
the Sale Order becomes final and non-appealable.

                (b)     At the Closing, Seller shall deliver, or cause to be delivered, to Buyer a Bill
 of Sale in an acceptable form to be furnished to Buyer for review before Closing, and any such
 other ancillary documents or instruments as may be reasonably requested and prepared by Buyer
 to transfer the Purchased Assets to Buyer or evidence such transfer upon the public records.




{01535977;v2 }                                5
                 Case 19-12541-JTD     Doc 40-1     Filed 02/20/20     Page 7 of 15




                                         ARTICLE III

                    REPRESENTATIONS AND WARRANTIES OF SELLER

         As an inducement to Buyer to enter into this Agreement, knowing and intending that Buyer
is relying hereon in entering into this Agreement and the transactions contemplated hereby, Seller
represents and warrants to Buyer as follows:

         Section 3.1.   Authorization of Agreement; No Conflict; Consents.

                 Subject to entry of an order by the Bankruptcy Court approving this Agreement,
Seller has all requisite power and authority to enter into this Agreement and any other agreements,
instruments of transfer, and other documents required to be executed and delivered pursuant to this
Agreement, to which Seller is a party and to consummate the transactions contemplated hereby
and thereby. This Agreement has been duly executed and delivered by Seller. Upon entry of a
Sale Order by the Bankruptcy Court approving this Agreement, this Agreement shall constitute a
valid and binding obligation of Seller, enforceable against Seller in accordance with its terms.

        Section 3.2. Ownership of the Purchased Assets. Seller represents and warrants that all
of the Purchased Assets are owned by the Debtor.

       Section 3.3. Title and Condition. On the date of Closing and by virtue of entry of the
Sale Order, Buyer will acquire the Purchased Assets free and clear of all Liens. The Purchased
Assets are being sold on an “AS IS, WHERE IS” basis, with any and all faults.

                                          ARTICLE IV

                    REPRESENTATIONS AND WARRANTIES OF BUYER

               As an inducement to Seller to enter into this Agreement, Buyer represents and
warrants to Seller as follows:

        Section 4.1. Organization and Good Standing. Buyer is a limited liability company,
duly organized, validly existing and in good standing under the laws of Ohio.Section 4.2.
                       Authorization of Agreement; No Conflict; Consents. Buyer has all
requisite power and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery, and performance of Buyer’s obligations under
this Agreement and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer. This Agreement constitutes a valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.

       Section 4.3. No Financing. As of the date hereof and on the Closing Date, Buyer will
have sufficient funds available to deliver full payment of the Purchase Price to Seller, and
otherwise consummate the transactions contemplated by this Agreement.



{01535977;v2 }                               6
                 Case 19-12541-JTD     Doc 40-1      Filed 02/20/20     Page 8 of 15




        Section 4.4. Litigation. Buyer is not a party to, or subject to, any pending or threatened
legal proceeding which could adversely affect Buyer’s ability to complete the purchase of the
Purchased Assets and otherwise consummate the transactions contemplated by this Agreement.

                                           ARTICLE V

                                ADDITIONAL AGREEMENTS

        Section 5.1. Bankruptcy Court Approval. This Agreement is subject to, and conditioned
upon, approval of the Bankruptcy Court. Subject only to Seller’s duties and obligations under the
Bankruptcy Code to accept the highest and best offer for the Purchased Assets, Seller agrees to use
his best efforts to obtain Bankruptcy Court approval and any other approvals and orders necessary
for the consummation of the transactions contemplated hereby. Seller further agrees to use his best
efforts to obtain from the Bankruptcy Court a waiver of the fourteen-day stay period under Fed.
R. Bankr. P. 6004(h).

        Section 5.2. Further Action. Each of the parties hereto shall execute such documents
(including, without limitation, the Ancillary Documents) and other papers and take such further
actions as may be reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated hereby or, at or after the Closing, to evidence the consummation of the
transactions contemplated pursuant to this Agreement. Upon terms and subject to the conditions
hereof, each of the parties hereto shall use commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all other things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions contemplated by this
Agreement and to obtain in a timely manner all necessary waivers, consents and approvals.

        Section 5.3. Risk of Loss; Casualty. Until the Closing Date, as between the parties hereto,
the risk of loss or damage to any of the Purchased Assets by fire or other casualty or any cause
whatsoever shall be upon Seller. Seller agrees to provide Buyer prompt written notice of any
known material damage or destruction to any of the Purchased Assets.

                                          ARTICLE VI

                                 CONDITIONS TO CLOSING

        Section 6.1. Conditions to Obligations of Each Party. The respective obligations of each
party to consummate the transactions contemplated hereby shall be subject to the fulfillment at or
prior to the Closing of the following conditions:

                 (a)     Bankruptcy Court Order. The Bankruptcy Court shall have entered a Sale
Order approving this Agreement and all other transactions contemplated hereby and the Sale Order
shall be in full force and effect and shall not be subject to any stay imposed by Bankruptcy Rule
6004(h) or any order of the Bankruptcy Court or the United States District Court for the District
of Delaware. The Sale Order also shall (i) approve this Agreement and authorize the sale to Buyer
of the Purchased Assets, free and clear of all Liens; (ii) provide that any such Liens attach to the
net sale proceeds; (iii) provide either that no competing bids were received and/or that the Purchase
Price is the highest and best offer for the Purchased Assets; (iv) provide that the Purchase Price
{01535977;v2 }                               7
                 Case 19-12541-JTD      Doc 40-1     Filed 02/20/20      Page 9 of 15




represents fair value for the Purchased Assets and the sale is in the best interests of the bankruptcy
estate; (v) incorporate findings that Buyer is a good faith purchaser within the meaning of 11
U.S.C. §363(m) and in accordance with the requirements set forth in Abbotts Dairies of
Pennsylvania, Inc., 788 F.2d 173 (3rd Cir. 1986), and (vi) provide that Buyer is not an insider as
that term is defined in 11 U.S.C. §101(30), and that adequate notice of the sale hearing was
provided.

                 (b)     Sale Procedures. Although the proposed sale of the Purchased Assets shall
be submitted by Seller to the Bankruptcy Court as a private sale, Buyer acknowledges and agrees
that Seller, as a trustee subject to the oversight and under the jurisdiction of the Bankruptcy Court,
may be required to accept a higher and better bid for the Purchased Assets, and that an auction may
be required to obtain higher or better bids for the Purchased Assets. If, prior to a sale hearing,
Seller receives a higher and better offer for all or certain of the Purchased Assets, as Seller may
determine in his sole discretion, Buyer understands and agrees that Seller may convene an auction
or some other process to obtain the highest and best bid for the Purchased Assets, provided that in
no event shall Seller accept a higher and better offer for the Purchased Assets without affording
Buyer the right to submit a topping bid(s) at an auction or otherwise.

        Section 6.2. Conditions Precedent to Buyer’s Obligations. The obligation of the Buyer to
purchase the Purchased Assets and to consummate the transactions contemplated hereby is subject
to and conditioned upon the performance, prior to or on the Closing Date, of each of the following
(unless waived or extended in writing by Buyer):

               (a)   All the terms and conditions of this Agreement to be materially complied
with and performed by Seller on or before the Closing Date, including the delivery to Buyer of all
documents and instruments referred to in this Agreement.

                (b)     All representations and warranties by Seller contained in this Agreement or
in any written document executed and delivered by Seller pursuant hereto or in connection
herewith shall be true and correct or, if applicable, satisfied, in all material respects when made
and on and as of the Closing Date, unless when made such representation and warranty was stated
to relate only to such date or such other time.

               (c)     There shall not have been any material damage, destruction or other
material adverse change in the Purchased Assets, whether or not covered by insurance, except as
otherwise specifically permitted in this Agreement.

                  (d)   The Sale Order shall have been entered.

               (e)    The Closing shall occur no later than February 24, 2020, unless the failure
for Closing to occur by that date is due to Buyer’s actions or failure to act.

       Section 6.3. Conditions Precedent to Seller’s Obligations. The obligations of Seller to sell
the Purchased Assets and to consummate the transactions contemplated hereby is subject to and
conditioned upon the performance, prior to or on the Closing Date, of each of the following (unless
waived or extended in writing by Seller):

{01535977;v2 }                                8
                 Case 19-12541-JTD     Doc 40-1      Filed 02/20/20     Page 10 of 15




               (a)   All the terms and conditions of this Agreement to be materially complied
with and performed by Buyer on or before the Closing Date, including the delivery to Seller of all
documents and instruments referred to in this Agreement.

                (b)     All representations and warranties by Buyer contained in this Agreement or
in any written document executed and delivered by Buyer pursuant hereto or in connection
herewith shall be true and correct or, if applicable, satisfied, in all material respects when made
and on and as of the Closing Date, unless when made such representation and warranty was stated
to relate only to such date or such other time.

                  (c)   The timely delivery to Seller of the full Purchase Price.

                  (f)   The Sale Order shall have been entered.

               (g)    The Closing Date shall occur within two (2) business days after entry of the
Sale Order, provided any otherwise applicable stay under Bankruptcy Rule 6004(h) is waived and
not in effect. Otherwise, the Closing Date shall occur two (2) business days after the Sale Order
becomes final and non-appealable.

                                           ARTICLE VII

                                    POST-CLOSING ACCESS

       Section 7.1. On and after the Closing, Buyer shall be afforded necessary access during
normal business hours to the Columbus Locations to remove the Purchased Assets. All Purchased
Assets not removed by Buyer within five business days from entry of the Sale Order (unless such
Sale Order has been stayed) shall be deemed Excluded Assets and shall be abandoned and become
the property of the respective owners of the subject Columbus Locations. For the avoidance of
doubt, Buyer will have no obligation whatsoever to store, handle, treat, dispose, transport, or
otherwise remove any Purchased Asset or any other property or material that may be located at the
Columbus Locations or otherwise associated with the Purchased Assets.

                                          ARTICLE VIII

                                         TERMINATION

       Section 8.1. Termination. This Agreement may be terminated at any time prior to the
Closing:

              (a)    by either party to this Agreement, if the Sale Order has not been entered on
or before February 21, 2020, and the party seeking to terminate this Agreement is not in breach
thereof; or

               (b)     by either party to this Agreement, if the conditions for Closing, (including
but not limited to the waiver or expiration of the fourteen day stay period or other Court-ordered

{01535977;v2 }                                9
                 Case 19-12541-JTD     Doc 40-1     Filed 02/20/20     Page 11 of 15




stay) have not been met within five business days after entry of the Sale Order and the party seeking
to terminate this Agreement is not in breach thereof; or

               (c)     by either party to this Agreement, in the event of a material breach or
misrepresentation under this Agreement by the other party that is not cured within five calendar
days after written notice thereof is given by the party alleging such material breach or
misrepresentation (subject to extension in the event such breach cannot reasonably be cured within
such period); provided, however, that no cure period shall apply to Buyer’s obligation to deliver
the full Purchase Price, net of any Deposit, to Seller at Closing.

       Section 8.2. Effective Upon Notice. Termination by either party in accordance with any
provision of Section 8.1 shall be effective immediately upon the giving of notice thereof.

       Section 8.3. Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall be of no further force and effect.

                                          ARTICLE IX

                                   GENERAL PROVISIONS

        Section 9.1. Time Is of the Essence. The parties agree that time is of the essence with
respect to all provisions of this Agreement.


       Section 9.2. Survival of Representations, Warranties, and Agreements.            No
representations or warranties made by Seller or Buyer in this Agreement or in any Ancillary
Document delivered pursuant to this Agreement shall survive beyond the Closing Date.

       Section 9.3. Expenses. Except as otherwise provided in this Agreement, each of Seller
and Buyer shall bear its own fees and expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and thereby.

        Section 9.4. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by hand (with written
confirmation of receipt), (ii) when sent by facsimile (with written confirmation of transmission),
(iii) when sent via electronic communication, or (iv) one business day following the day sent by
overnight courier (with written confirmation of receipt), in each case at the following addresses,
electronic mail, and facsimile numbers (or to such other address, electronic mail, or facsimile
number as a party may have specified by notice given to the other party pursuant to this
provision):

                        (a)    if to Buyer:




{01535977;v2 }                                10
                 Case 19-12541-JTD     Doc 40-1     Filed 02/20/20     Page 12 of 15




                              The Team Management, LLC
                              503 S. Front Street, Suite 250
                              Columbus, Ohio 43215
                              Phone: (940) 453-8668
                              Attn: David Whinham

                              with a copy to counsel for Buyer:

                              Titus G. Donnell
                              Donnell & Thomas Law, LLC
                              503 S. Front Street, Suite 250
                              Columbus, Ohio 43215
                              Phone: (614) 586-1818
                              Fax: (614) 222-0792
                              titus@donnellthomaslaw.com

                        (b)   if to Seller:

                              Don A. Beskrone, Chapter 7 Trustee
                              P.O. Box 272
                              Wilmington, DE 19899
                              Phone: (302) 654-1888
                              dbeskronetrustee@gmail.com

                              with a copy to counsel for Seller:

                              Ashby & Geddes, P.A.
                              c/o Michael DeBaecke
                              500 Delaware Avenue, 8th Floor
                              P.O. Box 1150
                              Wilmington, DE 19899
                              Phone: (302) 654-1888
                              Fax: (302) 654-2067
                              mdebaecke@ashbygeddes.com

        Section 9.5. Further Assurances. From time to time, as and when requested by either party,
the other party shall execute and deliver, or cause to be executed and delivered, all such documents
and instruments as may be reasonably necessary to effect the transactions contemplated by this
Agreement.

        Section 9.6. Amendment. Following full execution and delivery of this Agreement to each
party, this Agreement may not be amended or modified except by an instrument in writing signed
by Seller and Buyer.

       Section 9.7. Waiver. At any time prior to the Closing, either party hereto may (a) extend
the time for the performance of any of the obligations or other acts of the other party hereto, (b)
waive any inaccuracies in the representations and warranties made by the other party and contained
{01535977;v2 }                                11
                 Case 19-12541-JTD     Doc 40-1     Filed 02/20/20     Page 13 of 15




herein or in any document delivered by the other party pursuant hereto and (c) waive compliance
by the other party hereto with any of the agreements or conditions contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing signed by the party to be
bound thereby.

       Section 9.8. Headings; Schedules. Title headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or interpretation of this
Agreement. Any reference to schedules or exhibits attached hereto shall signify that such
schedules or exhibits are incorporated herein by reference.

         Section 9.9. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination that any term or other provision is incapable of
being enforced, the parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

         Section 9.10. Entire Agreement; Amendments and Waivers. This Agreement (including
the exhibits and schedules attached hereto, if any) represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof. This Agreement
can be amended, supplemented or changed, and any provision hereof can be waived or extended,
only by written instrument making specific reference to this Agreement signed by the party against
whom enforcement of any such amendment, supplement, modification, extension, or waiver is
sought. No action taken pursuant to this Agreement, including without limitation, any
investigation by or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any party to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies hereunder are cumulative
and are not exclusive of any other remedies provided by law.

        Section 9.11. Governing Law and Consent to Jurisdiction and Venue. This Agreement
shall be governed by and construed in accordance with the laws of the State of Delaware without
regard to application of the conflict of laws rules of Delaware or any other jurisdiction.

        Section 9.12.      Submission to Jurisdiction; Consent to Service of Process. The parties
agree to unconditionally and irrevocably submit to the exclusive jurisdiction of the Bankruptcy
Court for the resolution of any claim or dispute arising out of or relating to this Agreement and the
transactions contemplated hereby (and agree not to commence any litigation relating thereto except
in the Bankruptcy Court).



{01535977;v2 }                               12
                 Case 19-12541-JTD    Doc 40-1      Filed 02/20/20     Page 14 of 15




        Section 9.13. Counterparts; Facsimiles or Electronic Signatures. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by electronic mail
or facsimile transmission shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.

        Section 9.14. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and permitted assigns. Nothing
in this Agreement shall create or be deemed to create any third-party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No assignment of this
Agreement or of any rights or obligations hereunder may be made by either Seller or Buyer (by
operation of law or otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consents shall be void; provided, however, that Buyer
may assign its right to acquire any or all of the Purchased Assets and its other rights hereunder to
an entity wholly owned by it that also assumes all of Buyer’s obligations hereunder (but such
assumption shall not relieve Buyer of its obligations hereunder), with the consent of Seller, which
shall not be unreasonably withheld. No permitted assignment of any rights hereunder and/or
assumption of obligations hereunder shall relieve the parties hereto of any of their obligations.
Upon any such permitted assignment, the references in this Agreement to Buyer shall also apply
to any such assignee unless the context otherwise requires.

        Section 9.15. Interpretation. The division of this Agreement into Articles and Sections is
for convenience and reference only and shall not in any way affect the meaning or interpretation
hereof. Whenever used in this Agreement, (i) words importing the singular number only shall
include the plural and vice versa, (ii) words importing the masculine gender shall include the
feminine gender, (iii) the words “include” and “including” mean “including without limitation,”
(iv) reference to any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time prior to the date of this
Agreement in accordance with the terms thereof, (v) reference to any law means such law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in effect at the time
particular acts or conditions of compliance are to be determined, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any law means that
provision of such law in effect at the time a particular act or condition of compliance is to be
determined and constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision, (vi) “hereunder,” “hereof,” “hereto,” and words
of similar import shall be deemed references to this Agreement as a whole and not to any particular
Article, section or other provision hereof, unless expressly provided otherwise, (vii) the word
“notice” shall mean written notice, (vii) the word “or” shall not be exclusive, and (xi) references
to documents, instruments or agreements shall be deemed to refer as well to all addenda, exhibits,
schedules or amendments thereto.




{01535977;v2 }                              13
Case 19-12541-JTD   Doc 40-1   Filed 02/20/20   Page 15 of 15
